PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pitzer et al.
Application No. 16/003,349
Filed: 8 Jun 2018
For: OPTICAL NETWORK POWER CONSUMPTION MITIGATION

:
:
:
:	DECISION ON PETITION
:
:


This is a corrected decision on the petition, filed January 21, 2021, under 37 CFR 1.181 to withdraw the holding of abandonment in the above-identified application. The decision on petition, mailed March 29, 2021, is vacated.
 
The petition under 37 CFR 1.181 is DISMISSED.

Any reconsideration petition must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. § 704.

The application data sheet (“ADS”) submitted with the application papers on June 8, 2018 lists three joint inventors, Armin Ptizer, Anthony Sanders, and Christain Jenkner, and an applicant, Lantiq Deutschland GbmH. On November 13, 2019, the Office mailed a Notice of Allowance. 
On December 12, 2019, three substitute statements for the three joint inventors were filed. Marc Asperas, the corporate patent counsel for Lantiq Deutschland GbmH, executed the three substitute statements. On January 30, 2020, applicant paid a $1000 issue fee and submitted an executed Part B- Fee Transmittal.  On February 18, 2020, the Office mailed a Corrected Notice of Allowance and a Letter Withdrawing the Notice of Allowance and Fees Due on February 18, 2020. The Letter Withdrawing the Notice of Allowance and Fees Due states the application is being withdrawn from issue because an inventor’s oath/declaration, executed by or with respect to each inventor, in compliance with 35 U.S.C. 115 and 37 CFR 1.63 or 1.64 have not been submitted. On May 7, 2020, applicant submitted an executed Part B – Fee(s) Transmittal and paid another $1000 issue fee.  The Office mailed a Notice of Abandonment on June 19, 2020, stating that the application was abandoned due to applicant’s failure to timely file the inventor’s oath/declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration (PTO-2306).  

Petitioner argues the application is not abandoned because proper substitute statements were filed prior to payment of the issue fee.



A substitute statement under 37 CFR 1.64  must: (1) comply with the requirements of 37 CFR 1.63(a), identifying the inventor or joint inventor with respect to whom a substitute statement in lieu of an oath or declaration is executed, and stating upon information and belief the facts which such inventor is required to state; (2) identify the person executing the substitute statement and the relationship of such person to the inventor or joint inventor with respect to whom the substitute statement is executed, and unless such information is supplied in an application data sheet in accordance with 37 CFR 1.76, the residence and mailing address of the person signing the substitute statement; and (3) identify the circumstances permitting the person to execute the substitute statement, namely whether the inventor is deceased, is under a legal incapacity, cannot be found or reached after a diligent effort was made, or has refused to execute the oath or declaration under 37 CFR 1.63. 
Where an assignee executes a substitute statement, the assignee must supply his/her residence and mailing address. If the assignee is a juristic entity, the residence and mailing address of the juristic entity should be used. Additionally, if the assignee is a juristic entity, the applicant name and the title of the person executing the substitute statement must be included. For a juristic entity, the substitute statement may be signed by (A) a person in the organization having apparent authority to sign on behalf of the organization (e.g., an officer), or (B) any person if the substitute statement sets forth that the person signing is authorized (or empowered) to act on behalf of the juristic entity (e.g., the general counsel). See MPEP §§ 324 and 325. 

Petitioner asserts the original substitute statements, filed December 12, 2019 are acceptable The three substitute statements for the three joint inventors executed by Marc Asperas, Corporate Patent Counsel for applicant Lantiq Deutschland GmbH that were filed on December 12, 2019 are not acceptable. The ADS submitted on June 8, 2018  established the Applicant as Lantiq Deutschland GbmH. The substitute statements filed on December 12, 2019 were signed by an authorized representative for Lantiq Deitschland GmbH - not GbmH. 

As noted in the September 21, 2020 petition decision, the copies of oaths from the prior applications are not in compliance with 37 CFR 1.63 because they do not include all of the proper statements/averments.  

Therefore, the application was properly held abandoned for failure to submit an inventor’s oath/declaration executed by or with respect to each inventor in compliance with 35 U.S.C. 115 and 37 CFR 1.63 or 1.64 no later than the date on which the issue fee was paid.

The petition under 37 CFR 1.181 is dismissed.



Please note that the Office improperly changed the Applicant’s name from Lantiq Deutschland GbmH to Lantiq Beteiligungs-GmbH & Co. KG in response to the request to change the name of the applicant under 37 CFR 1.46(c) and ADS, filed May 13, 2020. The request should not have been granted because the May 13, 2020 request to change the name of the applicant under 37 CFR 1.46(c) and ADS were filed after the issue fee was paid. 37 CFR 1.312 prohibits amendments after the payment of an issue fee. 

Petitioner is encouraged to file a renewed petition under 37 CFR 1.137(a) to revive this abandoned application. The required reply is an inventor’s oath/declaration executed by or with respect to each inventor in compliance with 35 U.S.C. 115 and 37 CFR 1.63 or 1.64. Please keep in mind the current applicant is Lantiq Deutschland GbmH.  If petitioner desires to change the applicant to Lantiq Beteiligungs-GmbH & Co. KG, petitioner will have to file a petition to withdraw from issue, a RCE, a renewed petition to change the applicant, and an appropriately marked up ADS listing the desired applicant, as well.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET